Lewis, J.
This action was brought to recover compensation for labor performed by the plaintiff in and about the dwelling house and premises occupied by Mr, Benedict with his wife; the defendant, Mrs. Benedict, being the owner of the house and premises. The plaintiff claimed that he was employed to work for the defendant by her husband, and that the husband was defendant’s agent, and authorized to thus employ him. Plaintiff relied solely upon the statement of Mr. Benedict, when he employed plaintiff, that he was Mrs. Benedict’s agent, and authorized to employ the plaintiff, to prove the employment. Both Mr. and Mrs. Benedict testified that they resided upon the premises as a family, and that Mr. Benedict had no authority to employ the plaintiff to • work for Mrs. Benedict. The proof was that Mr. Benedict provided for and supported the family. Mr. Benedict’s declaration that he was agent for defendant, if made, proved nothing towards making a case. The plaintiff failed to make a case against the defendant. The judgment appealed from should be affirmed, with costs. All concur.